Citation Nr: 1527501	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-09 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for rhinitis.

(The issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) educational assistance benefits under 10 U.S.C. Chapter 1606 in the amount of $2,734.60, to include the issue of whether the request for the waiver was timely, is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 2006 to May 2007.  
She also had service in the U.S. Naval Reserve.

In March 2014, the Veteran submitted a notice of disagreement (NOD) in response to a January 2014 rating decision issued by the VA Regional Office (RO) in Portland, Oregon, which denied service connection for rhinitis.  38 C.F.R. § 20.201 (2014).  Thus far, she has not been furnished a statement of the case (SOC) with respect to that issue.  38 C.F.R. § 19.29 (2014).   In this regard, the Board is cognizant that the Veterans Appeals Control and Locator System (VACOLS) indicates that a SOC was issued on April 1, 2014, and the Veteran perfected her appeal on April 2, 2014; however, such appears to be in error as there has been no SOC, much less a substantive appeal, associated with the record.  Furthermore, an October 2014 RO letter only shows acknowledgment of the receipt of the NOD and the Veteran's request for a Decision Review Officer (DRO) to be assigned to the case.  Such letter further explains that, if the Veteran's claim cannot be granted through the DRO process, a SOC will be issued. 

The Board notes that this appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  Although the Veteran also has a paper VA education folder, that folder does not contain any evidence relevant to her rhinitis claim.

For the reasons set forth below, this matter is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, a January 2014 rating decision denied service connection for rhinitis and, in March 2014, the Veteran entered a NOD as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. 
§ 19.9. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, this matter is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for rhinitis. Advise the Veteran of the time period in which to perfect her appeal. If the Veteran perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

